


Exhibit 10.04.6

 

CONVEYANCE AGREEMENT

 

This Conveyance Agreement (this “Agreement”) is executed as of
April       , 2004, by and between Adelphia Communications Corporation, a
Delaware corporation (“ACC”), debtor-in-possession, and its Affiliates that are
signatories hereto (together with ACC, the “ACC Parties”), and Adelphia Business
Solutions, Inc., a Delaware corporation, d/b/a TelCove (“TelCove”),
debtor-in-possession, and its Affiliates that are signatories hereto (together
with TelCove, the “TelCove Parties”), and is pursuant to the terms of the Global
Settlement Agreement dated as of February 21, 2004, between ACC and TelCove (the
“Global Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the ACC Parties own various assets located in the following
local/intracity competitive local exchange carrier markets: Albany, Connecticut,
Rhode Island, New Hampshire, Maine, Charlottesville, Buffalo, Richmond and
Shenandoah Valley, which assets are described on Schedule 2.1, which the ACC
Parties desire to convey, assign and transfer such assets (the “CLEC Assets”) to
the TelCove Parties pursuant to the terms and conditions of this Agreement and
the Global Agreement; and

 

WHEREAS, the CLEC Assets include certain warehoused inventory owned by the ACC
Parties that is described on Schedule 2.1; and

 

WHEREAS, in connection with the consummation of the Global Transactions the
parties have agreed that all rights and obligations arising after the date
hereof with respect to the telecommunication assets being transferred to the
TelCove Parties pursuant hereto shall inure to the benefit of, or be borne by
the TelCove Parties, subject to applicable law, regardless of whether legal
title is ultimately transferred to the TelCove Parties; and

 

WHEREAS, pursuant to the terms of this Agreement, the TelCove Parties desire to
assume, in whole or in part, certain contracts and leases related to the CLEC
Assets that are described on Schedule 2.2 (the “Assumed Contracts” and each,
individually, an “Assumed Contract”), which TelCove has elected to have the ACC
Parties assume pursuant to the Bankruptcy Code and assign to the TelCove
Parties.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
subject to the terms and conditions hereof, the parties, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I.   DEFINITIONS

 

1.1                                 Defined Terms.  Each of the following terms
has the meaning given to such term in the section referenced below:

 

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

ACC

 

Preamble

ACC Parties

 

Preamble

Effective Date

 

Section 3.1

Global Agreement

 

Preamble

TelCove

 

Preamble

CLEC Assets

 

Recitals

Assumed Contracts

 

Recitals

TelCove Parties

 

Preamble

 

Furthermore, any capitalized term used but not defined herein has the meaning
given to such term in the Global Agreement.

 

1.2                                 Clarifications.  Reference herein to “both
parties” or “either party” refers to the ACC Parties individually and
collectively as one party, and to the TelCove Parties individually and
collectively as the other party; reference to “each party” refers, for the ACC
Parties, to each of the ACC Parties, and for the TelCove Parties, to each of the
TelCove Parties; and for the ACC Parties or the TelCove Parties as the first
party, reference to the “other party” refers, respectively, to the TelCove
Parties individually and collectively, or to the ACC Parties individually and
collectively.

 

ARTICLE II.   CONVEYANCE AND ASSIGNMENT TO THE TELCOVE PARTIES

 

2.1                                 Conveyance of CLEC Assets.  Subject to
Article III, the ACC Parties do hereby sell, convey, transfer, assign and
deliver to each TelCove Party all right, title and interest, legal or equitable,
in or to the CLEC Assets that are designated on Schedule 2.1 as being
transferred to such TelCove Party as transferee thereof, free and clear of all
Liens, subject to the proration of personal property taxes or other taxes or
amounts to be prorated between the parties pursuant to Section 4.6 of the Global
Agreement.  The ACC Parties represent and warrant that the CLEC Assets are
located at the locations specified on Schedule 2.1.

 

2.2                                 Assignment and Assumption of Assumed
Contracts.  Schedule 2.2 sets forth a list of the Assumed Contracts to which an
ACC Party is a party, and describes any limitations or special provisions
relating to the assignment of each such Assumed Contract by the ACC Parties to
one of the TelCove Parties.  Effective as of the Effective Date and subject to
any limitations or other provisions set forth on Schedule 2.2, the ACC Party
obligated under such Assumed Contract, as assignor, hereby assigns and transfers
such rights, title and interest to be assigned under such Assumed Contract (as
described on Schedule 2.2) to the TelCove Party designated on Schedule 2.2 as
assignee for such Assumed Contract, and such TelCove Party designated as
assignee hereby assumes and agrees to pay, discharge and perform the obligations
and liabilities under such Assumed Contract (as described on Schedule 2.2) that
are attributable to and arise under such Assumed Contract after the applicable
Effective Date.  With respect to each such Assumed Contract assigned and assumed
pursuant to the preceding sentence, except as described on Schedule 2.2, the ACC
Parties shall retain all obligations and liabilities under such Assumed Contract
that arise with respect to the time period ending on the Effective Date.

 

2

--------------------------------------------------------------------------------


 

2.3                                 ACC Cure Amounts.  No “cure amounts” are
owed with respect to the Assumed Contracts.  The ACC Parties shall be
responsible for and pay any current payables due with respect to the time period
prior to the date hereof under the terms of the Assumed Contracts.

 

ARTICLE III.   SPECIAL PROVISIONS

 

3.1                                 Effective Date.

 

(a)                                  The effective date of the transfer of legal
title to each CLEC Asset and of the assignment and assumption of the rights and
obligations under each Assumed Contract pursuant to the terms of Sections 2.1
and 2.2 above (the “Effective Date”) shall be the date hereof except that if the
Consent of any third party is required that has not been obtained with respect
to the transfer of legal title to any such CLEC Asset or the assignment and
assumption of any such Assumed Contract pursuant to the terms hereof, then the
Effective Date with respect to that CLEC Asset or Assumed Contract shall be the
date upon which such Consent is obtained, and upon the receipt of such Consent,
legal title to such CLEC Asset or the rights and obligations to such Assumed
Contract shall be automatically transferred and assigned by the ACC Parties and
received and assumed by the TelCove Parties pursuant to the terms of Section 2.1
or 2.2, as the case may be, by the force hereof without further instrument of
transfer, assignment or assumption.

 

(b)                                 If the Consent of any third party to
transfer legal title to any such CLEC Asset or to assign the rights and
obligations under any such Assumed Contract is required and has not been
obtained on or prior to the date hereof, then as of the date hereof the
beneficial ownership thereof shall be transferred to the applicable TelCove
Party, and pending receipt of such Consent, the ACC Parties shall continue to
hold legal title to such CLEC Asset or the rights and obligations under such
Assumed Contract while the TelCove Parties shall bear the full benefits and
burdens thereof pursuant to the Master Management Agreement (regardless of
whether legal title is ultimately transferred to the TelCove Parties) and in any
event, subject to (i) any applicable Law and (ii) the terms of such Assumed
Contract.

 

3.2                                 Third-Party Consents.  If the Consent of any
third party is required that has not been obtained with respect to the transfer
of legal title to any CLEC Asset or the assignment of any Assumed Contract
pursuant to the terms hereof, the parties agree to use commercially reasonable
efforts to obtain such Consent as soon as practicable.  If the parties fail to
resolve any issues related to the transfer of legal title to any such CLEC Asset
or the rights to and obligations under any such Assumed Contract by that date,
then either party may petition the Bankruptcy Court for appropriate redress.

 

ARTICLE IV.   LIMITATIONS ON REPRESENTATIONS AND WARRANTIES

 

The ACC Parties are conveying the CLEC Assets, pursuant to the terms hereof, “AS
IS, WHERE IS” and “WITH ALL FAULTS,” and without representation or warranty
except as expressly set forth in this Agreement.  The TelCove Parties, as the
transferees of the CLEC Assets, acknowledge and agree that as between itself and
the ACC Parties, as transferors, (i) that the CLEC Assets conveyed on the
applicable Effective Dates to each such transferee are of a design, capability
and manufacture acceptable to such transferee, (ii) that such transferee is

 

3

--------------------------------------------------------------------------------


 

satisfied that such CLEC Assets are suitable for its purposes, and (iii) that
the applicable transferor does not make, has not made and shall not be deemed to
have made, and hereby expressly disclaims, any representation or warranty,
express or implied, as to the condition, design, operation, merchantability or
fitness for use for a particular purpose of such CLEC Assets, as to the absence
of latent or other defects, whether or not discoverable, or any other
representation or warranty whatsoever, express or implied, with respect to such
CLEC Assets except as expressly set forth in this Agreement or the Global
Agreement.

 

ARTICLE V.   TAX MATTERS

 

The parties shall endeavor in good faith to reach agreement to the fair market
values of the CLEC Assets and the Assumed Contracts which, consistent with the
Global Settlement Agreement, are transferred for income tax purposes pursuant to
this Agreement, and of any other consideration received by the ACC Parties in
exchange therefor.  Each party agrees to be bound by such determination of fair
market values for all income tax related purposes.

 

ARTICLE VI.   MISCELLANEOUS

 

6.1                                 Execution by ACC and TelCove on behalf of
Affiliates.  ACC shall cause its Affiliates that are not signatories hereto to
comply with the provisions of Sections 3.1 and 3.2 hereof as if they were ACC
Parties and signatories hereto.  TelCove shall cause its Affiliates that are not
signatories hereto to comply with the provisions of Sections 3.1 and 3.2 hereof
as if they were TelCove Parties and signatories hereto.

 

6.2                                 Further Assurances.  Subject to the terms
hereto, each party hereto agrees that from time to time after the applicable
Effective Dates, it will execute and deliver, or cause to be executed and
delivered, such documents to the other party may reasonably request, in order to
more effectively vest in the TelCove Parties good title to the assets or
contract rights transferred or assigned thereto hereunder.

 

6.3                                 Successors and Assigns.  Any TelCove Party
may, without any ACC Party’s consent, but with prior written notice, assign its
rights under this Agreement that relate to any CLEC Assets or Assumed Contracts,
as the case may be, to any Person to which such party sells, assigns or
otherwise transfers such assets or contracts.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, and except as otherwise expressly provided herein, no
other Person shall have any right, benefit or obligation hereunder.

 

6.4                                 Controlling Contract.  Except as provided in
the Global Agreement, this Agreement is subject to and controlled by the terms
of the Global Agreement.

 

6.5                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Agreement.  In proving this Agreement has been executed by a party against
which enforcement is sought, it shall not be necessary to produce or account for
more than one such counterpart signed by such party.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the ACC Parties and the TelCove Parties as of the
date first above written.

 

ACC PARTIES:

TELCOVE PARTIES:

 

 

ADELPHIA COMMUNICATIONS CORPORATION

ADELPHIA BUSINESS SOLUTIONS, INC., d/b/a
TELCOVE

 

 

 

 

By:

/s/ Joe W. Bagan

 

By:

/s/ Robert E. Guth

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

Robert E. Guth, President & Chief Executive Officer

 

 

 

EACH OF THE ACC PARTIES LISTED BELOW

EACH OF THE TELCOVE PARTIES LISTED
BELOW

 

 

 

 

By:

/s/ Joe W. Bagan

 

By:

/s/ Robert E. Guth

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

Robert E. Guth, President & Chief
Executive Officer

 

 

 

 

OTHER ACC PARTY SIGNATORIES:

 

OTHER TELCOVE PARTY SIGNATORIES:

 

 

 

 

 

ACC OPERATIONS, INC.

 

ADELPHIA BUSINESS SOLUTIONS ATLANTIC, INC.

 

ACC TELECOMMUNICATIONS, LLC

 

 

 

ACC TELECOMMUNICATIONS OF VIRGINIA, LLC

 

ADELPHIA BUSINESS SOLUTIONS OPERATIONS, INC.

 

 

 

 

 

 

 

ADELPHIA BUSINESS SOLUTIONS OF VIRGINIA, LLC

 

5

--------------------------------------------------------------------------------
